Title: From Thomas Jefferson to David Hartley, 5 September 1785
From: Jefferson, Thomas
To: Hartley, David



Dear Sir
Paris Sep. 5. 1785.

Your favour of Apr. 15, happened to be put into my hands at the same time with a large parcel of letters from America, which contained a variety of intelligence. It was then put where I usually place my unanswered letters, and I from time to time put off acknoleging the receipt of it till I should be able to furnish you American intelligence worth communicating. A favorable opportunity, by a courier, of writing to you occurring this morning, what has been my astonishment and chagrin on reading your letter again to find there was a case in it which required an immediate answer, but which, by the variety of matters which happened to be presented to my mind at the same time, had utterly escaped my recollection. I pray you to be assured that nothing but this slip of memory would have prevented my immediate answer, and no  other circumstance would have prevented it’s making such an impression on my mind as that it could not have escaped. I hope you will therefore obliterate the imputations of want of respect, which under actual appearances must have arisen in your mind, but which would refer to an untrue cause the occasion of my silence. I am not sufficiently acquainted with the proceedings of the New York assembly to say with certainty in what predicament the lands of Mr. Upton may stand. But on conferring with Colo. Humphries, who being from the neighboring state was more in the way of knowing what passed in New York, he thinks that the descriptions in their confiscation laws were such as not to include a case of this nature. The first thing to be done by Mr. Upton is to state his case to some intelligent lawyer of the country, that he may know with certainty whether they be confiscated, or not; and if not confiscated, to know what measures are necessary for completing and securing his grant. But if confiscated, there is then no other tribunal of redress but their general assembly. If he is unacquainted there, I would advise him to apply to Colo. Hamilton (who was Aid to Genl. Washington) and is now very eminent at the bar, and much to be relied on. Your letter in his favor to Mr. Jay will also procure him the benefit of his counsel.
With respect to America I will rather give you a general view of it’s situation, than merely relate recent events. The impost is still unpassed by the two states of New York and Rhodeisland; for the manner in which the latter has passed it does not appear to me to answer the principal object, of establishing a fund, which, by being subject to Congress alone, may give such credit to the certificates of public debt as will make them negotiable. This matter then is still suspended.
Congress have lately purchased the Indian right to nearly the whole of the land lying in the new state bounded by lake Erie, Pennsylvania and the Ohio. The Northwestern corner alone is reserved to the Delawares and Wiandots. I expect a purchase is also concluded with other tribes for a considerable proportion of the state next to this on the North side of the Ohio. They have passed an ordinance establishing a land office, considerably improved I think on the plan of which I had the honour of giving you a copy. The lands are to be offered for sale to the highest bidder. For this purpose portions of them are to be proposed in each state, that each may have the means of purchase carried equally to their doors, and that the purchasers may be a proper mixture of the  citizens from all the different states. But such lots as cannot be sold for a dollar an acre are not to be parted with. They will receive as money the certificates of public debt. I flatter myself that this arrangement will very soon absorb the whole of these certificates, and thus rid us of our domestic debt, which is four fifths of our whole debt. Our foreign debt will be then a bagatelle.
I think it probable that Vermont will be made independant, as I am told the state of New York is likely to agree to it. Le Maine will probably in time be also permitted to separate from Massachusetts. As yet they only begin to think of it. Whenever the people of Kentuckey shall have agreed among themselves, my friends write me word that Virginia will consent to their separation. They will constitute the new state on the South side of Ohio, joining Virginia. North-Carolina, by an act of their assembly, ceded to Congress all their lands Westward of the Alleghaney. The people inhabiting that territory thereon declared themselves independant, called their state by the name of Franklin, and sollicited Congress to be received into the Union. But before Congress met, N. Carolina (for what reasons I could never learn) resumed their cession. The people however persist; Congress recommend to the state to desist from their opposition, and I have no doubt they will do it. It will therefore result from the act of Congress laying off the Western country into new states, that these states will come into the union in the manner therein provided, and without any disputes as to their boundaries.
I am told that some hostile transaction by our people at the Natchez against the Spaniards has taken place. If it be fact Congress will certainly not protect them, but leave them to be chastised by the Spaniards, saving the right to the territory. A Spanish minister being now with Congress and both parties interested in keeping the peace I think, if such an event has happened, it will be easily arranged.
I told you when here of the propositions made by Congress to the states to be authorized to make certain regulations in their commerce; and that from the disposition to strengthen the hands of Congress, which was then growing fast, I thought they would consent to it. Most of them did so, and I suppose all of them would have done it, if they have not actually done it, but that events proved a much more extensive power would be requisite. Congress have therefore desired to be invested with the whole regulation of their trade and forever: and to prevent all temptations to abuse and  all fears of it, they propose that whatever monies shall be levied on the commerce either for the purpose of revenue or by way of forfeitures or penalty, shall go directly into the coffers of the state wherein it is levied without being touched by Congress. From the present temper of the states and the conviction which your country has carried home to their minds that there is no other method of defeating the greedy attempts of other countries to trade with them on unequal terms, I think they will add an article for this purpose to their confederation. But the present powers of Congress over the commerce of the states under the Confederation seems not at all understood by your ministry. They say that body has no power to enter into a treaty of commerce; why then make one? This is a mistake. By the 6th. art. of the confederation the states renounce individually all power to make any treaty of whatever nature with a foreign nation. By the 9th. article they give the power of making treaties wholly to congress, with two reservations only. 1. That no treaty of commerce shall be made which shall restrain the legislatures from making foreigners pay the same imposts with their own people: nor 2. from prohibiting the exportation or importation of any species of merchandize which they might think proper. Were any treaty to be made which should violate either of these two reservations, it would be so far void. In the treaties therefore made with France, Holland &c. this has been cautiously avoided. But are these treaties of no advantage to those nations? Besides the advantages expressly given by them, there results another of great value. The commerce of those nations with the U.S. is thereby under the protection of the Congress, and no particular state, acting by fits and starts, can harrass the trade of France, Holland &c. by such measures as several of them have practised against England by loading her merchandize with partial imposts, refusing admittance to them altogether, excluding her merchants &c. &c. For you will observe that tho by the 2d. reservation beforementioned they can prohibit the importation of any species of merchandize, as for instance tho’ they may prohibit the importation of wines in general, yet they cannot prohibit that of French wines in particular. Another advantage is that the nations having treaties with Congress can and do provide in such treaties for the admission of their Consuls, a kind of officer very necessary for the regulation and protection of commerce. You know that a Consul is the creature of a treaty. No nation, without an agreement, can place an officer in another country with any powers or jurisdiction  whatever. But as the states have renounced the separate power of making treaties with foreign nations, they cannot separately receive a Consul: and as Congress have by the Confederation no immediate jurisdiction over commerce, as they have only a power of bringing that jurisdiction into existence by entering into a treaty; till such treaty be entered into Congress themselves cannot receive a Consul. Till a treaty then there exists no power in any part of our government, federal or particular, to admit a Consul among us: and if it be true as the papers say that you have lately sent one over, he cannot be admitted by any power in existence to an exercise of any function. Nothing less than a new article to be agreed to by all the states would enable Congress or the particular states to receive him. You must not be surprised then if he be not received.
I think I have by this time tired you with American politics and will therefore only add assurances of the sincere regard & esteem with which I have the honour to be Dr. Sir your most obedient humble servt.,

Th: Jefferson

